ORDER

Upon consideration of the joint Petition to Suspend Respondent, by Consent, for Sixty Days filed herein pursuant to Maryland Rule 16-772, it is this 11th day of June, 2002
ORDERED, that Respondent, Elinor K. Yates, be and she is hereby suspended from the practice of law in the State of Maryland for a period of sixty (60) days; and it is further
ORDERED, that upon reinstatement, Respondent’s law practice shall be monitored for a period of two (2) years by an attorney monitor, acceptable to Bar Counsel, said monitor to make monthly reports to Bar Counsel for the first six (6) months and quarterly reports thereafter; and it is further
ORDERED, that upon reinstatement, Respondent shall continue to receive treatment from Larry Harper, LCSW-C, for a period of two (2) years or as long as treatment is medically necessary whichever occurs first, said Mr. Harper to provide Bar Counsel with monthly reports for the first six (6) months and quarterly reports thereafter: and it is further
*404• ORDERED, that Respondent, Elinor K. Yates, shall comply with the conditions stated in Maryland Rule 16-760, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Elinor K. Yates from the register of attorneys in this Court and in accordance with Maryland Rule 16 — 772(d) shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State.